Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen A. Sequin, Jr. (Reg. No. 70,788) on 4/5/22.
The application has been amended as follows: 

Claim 1, Line 6 - “on its radially inner face;” has been changed to --on a radially inner face of the gutter;--;
Claim 10, Line 2 - “the flow” has been changed to --a flow--;
Claim 11, Line 2 - “the negative gravity event” has been changed to --the dry port event--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
Carter et al. (U.S. 3,486,582) is considered the closest prior art and discloses a gas turbine engine (Col. 2, Line 55 - “a gas turbine engine”), comprising: 
a first bearing compartment (12, hydrodynamic bearings - Col. 2, Lines 55-56 (shown as a type of first bearing compartment in Fig. 1)); 
a gutter (22, sump - Col. 2, Line 64 (a type of gutter as shown in Fig. 1 and as described in Col. 2, Lines 69-71)); 
a second bearing compartment (14, other components - Col. 2, Line 58 (a type of second bearing compartment as shown in Fig. 1 - “ROLLER BEARINGS AND GEAR MESH JETS”)); 
a scavenge pump (28, scavenge pump - Col. 3, Line 2) in communication with a first supply line (18, outlet - Col. 2, Lines 60-61 (a type of first supply line as shown in Fig. 1)) configured to supply the first bearing compartment (12)(see Fig. 1 - element 28 is shown in communication with element 18 which is shown configured to supply element 12 as described in Col. 2, Lines 60-64) and a second supply line (20, outlet - Col. 2, Line 62 (a type of second supply line as shown in Fig. 1)) configured to supply the second bearing compartment (14)(see Fig. 1 - element 20 is shown configured to supply element 14 as described in Col. 2, Lines 60-64), wherein the gutter (22) is in communication with the scavenge pump (28) through a gutter scavenge line (see Fig. 1 - element 28 is shown connected to element 22 through a type of gutter scavenge line (unlabeled)); and
a valve (16, sequence valve - Col. 2, Line 60) between the scavenge pump (28) and the second supply line (20)(see Fig. 1 - element 16 is shown between element 28 and 20) configured to close in response to a dry port event (Col. 4, Lines 22-23 - “When pressure is low, as during the start-up or run-down periods…”), such that closing the valve stops oil supply to the second supply line (20), while allowing oil supply to the first supply line (18)(see Fig. 1 and Col. 4, Lines 22-28 - “…the sequence valve is adapted to direct oil to the more critical engine hydrodynamic main shaft bearings 12. Upon reaching a preselected pressure, the sequence valve 16 opens farther and allows oil to pass through the line 20 to the less critical components 14 of the engine…”).
Carter fails to disclose a seal assembly within the first bearing compartment, comprising a rotatable seal seat; nor wherein the gutter is radially outward of the seal seat and fixed against rotation, nor wherein the gutter includes a channel on its radially inner face.
Claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “a seal assembly within the first bearing compartment, comprising: a rotatable seal seat” wherein the gutter is “radially outward of the seal seat and fixed against rotation” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-20.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parnin et al. (U.S. 2008/0006483) discloses a gas turbine engine (10) comprising a first bearing compartment (24) and a second bearing compartment (26) and a valve (18) between a scavenge pump (16) and a second supply line (12) configured to close in response to a dry port event (see Figs. 1-2 and Para 18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        4/7/22